MEMORANDUM **
Anthony O. Longstreet, a former Oregon state prisoner and current Illinois state prisoner, appeals pro se the district court’s summary judgment in favor of Oregon State Penitentiary physician John Vargo in Longstreet’s 42 U.S.C. § 1983 action alleging that he received inadequate medical treatment in violation of the Eighth Amendment. We have jurisdiction *896pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
Because Longstreet failed to create a genuine issue of material fact that Dr. Vargo acted in conscious disregard of an excessive risk to his health, we affirm the district court’s grant of summary judgment. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
We decline to consider the delay in medical treatment claim raised by Longstreet for the first time on appeal. See Int’l Union of Bricklayers v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir. 1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.